ACCEPTED
                                                                             03-15-00292-CV
                                                                                     6006954
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                         7/9/2015 4:52:35 PM
                                                                           JEFFREY D. KYLE
                                                                                      CLERK
                        No. 03-15-00292-CV
                                                             FILED IN
                                                      3rd COURT OF APPEALS
                   In the Third Court of Appeals          AUSTIN, TEXAS
                                                      7/9/2015 4:52:35 PM
                           Austin, Texas                JEFFREY D. KYLE
                                                              Clerk


                        THE CITY OF AUSTIN
                              Appellant

                            V.
      JENNIFER FRAME, INDIVIDUALLY, AND AS PERSONAL
  REPRESENTATIVE OF THE ESTATE OF JOHN WILLIAM GRIFFITH,
      GREG GRIFFITH, CHERYL BURRIS AND DIANA PULIDO
                          Appellee



              APPEAL FROM CAUSE NO. D-1-GN-12-003557
            RD
          53 JUDICIAL DISTRICT COURT OF TRAVIS COUNTY, TEXAS



            UNOPPOSED MOTION FOR EXTENSION OF TIME
               TO FILE APPELLEES’ RESPONSE BRIEF


Sean E. Breen                              Mike Davis
State Bar No. 00783715                     State Bar No. 05549500
HOWRY BREEN & HERMAN, L.L.P.               SLACK & DAVIS, L.L.P.
1900 Pearl Street                          2705 Bee Cave Road, Suite 220
Austin, Texas 78705                        Austin, Texas 78746
Telephone (512) 474-7300                   Telephone (512) 795-8686
Facsimile (512) 474-8557(fax)              Facsimile (512) 795-8787
sbreen@howrybreen.com                      mdavis@slackdavis.com


                    ATTORNEYS FOR APPELLEES
         APPELLEES’ MOTION FOR EXTENSION OF TIME TO FILE
                         RESPONSE BRIEF

         COME NOW Appellees, Jennifer Frame, Individually, and as Personal

Representative of the Estate of John William Griffith, Greg Griffith, Cheryl Burris

and Diana Pulido and files this Unopposed Motion for Extension of Time to File

Appellees’ Response Brief and in support thereof, would show as follows:

         1.   The current deadline for filing Appellees’ Response Brief is July 13,

2015.

         2.   Appellees seek a thirty-day extension to file their brief, making the

brief due on or before August 12, 2015.

         3.   The undersigned counsel has been heavily involved in numerous

highly complex matters in Federal and State Court, which necessitate this request.

This request is not for delay only.

         4.   This is the first request to extend the deadline for Appellees’ response

brief.

         5.   Counsel has conferred with Counsel for Appellant and she has no

objection and indicates the motion is unopposed.

         WHEREFORE, Appellees respectfully ask the Court to grant the Motion to

Extend Time to File Appellees’ Response Brief so that Appellees’ response is due

on August 12, 2015 and to grant such other relief to which they may be entitled.


                                          2
                                     Respectfully submitted,


                                         /s/ Sean E. Breen

                                     Sean E. Breen
                                     State Bar No. 00783715
                                     HOWRY BREEN & HERMAN, L.L.P.
                                     1900 Pearl Street
                                     Austin, Texas 78705
                                     (512) 474-7300
                                     (512) 474-8557(fax)
                                     sbreen@howrybreen.com

                                     Mike Davis
                                     State Bar No. 05549500
                                     mdavis@slackdavis.com
                                     SLACK & DAVIS, L.L.P.
                                     2705 Bee Cave Road, Suite 220
                                     Austin, Texas 78746
                                     Telephone: (512) 795-8686
                                     Facsimile: (512) 795-8787

                                     Counsel for Appellee



                     CERTIFICATE OF CONFERENCE

      I hereby certify that on July 9, 2015 I conferred with Counsel for Appellant

regarding this motion and she does not oppose this motion.



                                                /s/ Sean E. Breen
                                                Sean E. Breen




                                        3
                           CERTIFICATE OF SERVICE

This is to certify that I have served a copy of the foregoing on all parties, or their
attorneys of record, in compliance with the Appellate Rules of Civil Procedure,
this 9th day of July, 2015.

Chris Edwards
Assistant City Attorney
State Bar No. 00789276
chris.edwards@austintexas.gov
City of Austin - Law Department
P.O. Box 1546
Austin, Texas 78767-1546
Telephone (512) 974-2419
Facsimile (512) 974-1311

                                                   /s/ Sean E. Breen
                                                   Sean E. Breen




                                           4